84659: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18214: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84659


Short Caption:DAVIDSON VS. INTOUCH CREDIT UNIONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A793510Classification:Civil Appeal - General - Proper Person


Disqualifications:SilverCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantPhillip Davidson
					In Proper Person
				


RespondentInTouch Credit UnionKurt R. Bonds
							(Alverson Taylor & Sanders)
						David M. Sexton
							(Alverson Taylor & Sanders)
						





Docket Entries


DateTypeDescriptionPending?Document


05/04/2022Filing FeeFiling Fee due for Appeal. (SC)


05/04/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-14248




05/04/2022OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


05/04/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)22-14253




06/08/2022Order/DispositionalFiled Order Dismissing Appeal.  To date, appellant has not paid the filing fee or otherwise responded to this court's notice.  "This appeal is dismissed."  (SC)22-18214




07/05/2022RemittiturIssued Remittitur.  (SC)22-20965




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View